Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 1 of 19 Page ID #:143




    1   Ramit Mizrahi (SBN 233315)
        ramit@mizrahilaw.com
    2   MIZRAHI LAW, APC
        201 S Lake Avenue, Suite 305
    3   Pasadena, CA 91101
    4
        (626) 380-9000
        (626) 606-3999 (fax)
    5
        Attorneys for Plaintiff
    6   VERONICA BRISCOE
    7   Brandie N. Charles (Bar No. 188892)
        bcharles@littler.com
    8   Alexandria M. Witte (Bar No. 273494)
        awitte@littler.com
    9   LITTLER MENDELSON, P.C.
        2049 Century Park East, 5th Floor
   10   Los Angeles, CA 90067
        Tel: (310) 553-0308
   11   Fax: (310) 553-5583
   12
        Attorneys for Defendants
   13   TRADEREV USA, LLC, KAR AUCTION
        SERVICES, INC. AND ADESA
   14   CALIFORNIA LLC
   15
                                        UNITED STATES DISTRICT COURT
   16
                                       CENTRAL DISTRICT OF CALIFORNIA
   17
   18                                                          Case No.: 5:19-cv-02162-CJC-KK
         VERONICA BRISCOE, an
   19    individual,                                           Assigned to Hon. Cormac J. Carney
   20                            Plaintiff,                    Hon. Kenly Kato, Magistrate Judge
   21              vs.                                         STIPULATED PROTECTIVE
                                                               ORDER
   22    TRADEREV USA, LLC, a Florida
   23
         limited liability company; KAR
         AUCTION SERVICES, INC., a           Action Filed: October 4, 2019
   24    Delaware corporation; ADESA
         CALIFORNIA, LLC, a California       Removed: November 8, 2019
   25    limited liability company; and DOES Trial Date: November 3, 2020
         1-10, inclusive
   26
   27                            Respondent.
   28
                                                           1
                                                                   Case No.: 5:19-cv-02162-CJC-KK
                                              STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 2 of 19 Page ID #:144




    1            Plaintiff VERONICA BRISCOE (“Plaintiff”) on the one hand, and
    2   Defendants TRADEREV USA, LLC, KAR AUCTION SERVICES, INC., and
    3   ADESA CALIFORNIA, LLC (collectively, “Defendants”) on the other, by and
    4   through their respective counsel of record, herein AGREE AND STIPULATE as
    5   follows:
    6
    7   1.       A. PURPOSES AND LIMITATIONS
    8
    9            Discovery in this action is likely to involve production of confidential,
   10   proprietary, or private information for which special protection from public
   11   disclosure and from use for any purpose other than prosecuting this litigation may
   12   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   13   enter the following Stipulated Protective Order. The parties acknowledge that this
   14   Order does not confer blanket protection on all disclosures or responses to discovery
   15   and that the protection it affords from public disclosure and use extends only to the
   16   limited information or items that are entitled to confidential treatment under the
   17   applicable legal principles. The parties further acknowledge, as set forth in Section
   18   13,3, below, that this Stipulated Protective Order does not entitle them to file
   19   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
   20   that must be followed and the standards that will be applied when a party seeks
   21   permission from the court to file material under seal.
   22
   23            B. GOOD CAUSE STATEMENT
   24
   25            This action is likely to involve trade secrets, customer and pricing lists and
   26   other valuable research, development, commercial, financial, technical and/or
   27   proprietary information as well as employee personnel information, contact
   28   information, and sensitive medical records2 for which special protection from public
                                                         Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 3 of 19 Page ID #:145




    1   disclosure and from use for any purpose other than prosecution of this action is
    2   warranted. Such confidential and proprietary materials and information consist of,
    3   among other things, confidential business or financial information, information
    4   regarding confidential business practices, or other confidential research,
    5   development, or commercial information (including information implicating
    6   privacy rights of third parties), private and confidential personal and employment
    7   information and files, contact information, medical records, and information
    8   otherwise generally unavailable to the public, or which may be privileged or
    9   otherwise protected from disclosure under state or federal statutes, court rules, case
   10   decisions, or common law.           Accordingly, to expedite the flow of information,
   11   to facilitate the prompt resolution of disputes over confidentiality of discovery
   12   materials, to adequately protect information the parties are entitled to keep
   13   confidential, to ensure that the parties are permitted reasonable necessary uses of
   14   such material in preparation for and in the conduct of trial, to address their handling
   15   at the end of the litigation, and serve the ends of justice, a protective order for such
   16   information is justified in this matter. It is the intent of the parties that information
   17   will not be designated as confidential for tactical reasons and that nothing be so
   18   designated without a good faith belief that it has been maintained in a confidential,
   19   non-public manner, and there is good cause why it should not be part of the public
   20   record of this case.
   21
   22   2.       DEFINITIONS
   23            2.1       Action: Veronica Briscoe v. TradeRev USA, LLC, et al., Case No.
   24   5:19-CV-02162 CJC (KKx).
   25            2.2       Challenging Party: a Party or Non-Party that challenges the
   26   designation of information or items under this Order.
   27            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
   28   how it is generated, stored or maintained)
                                              3
                                                   or tangible things that qualify for
                                                    Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 4 of 19 Page ID #:146




    1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    2   the Good Cause Statement.
    3            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
    4   their support staff).
    5            2.5       Designating Party: a Party or Non-Party that designates information or
    6   items that it produces in disclosures or in responses to discovery as
    7   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL”.
    8            2.6       Disclosure or Discovery Material: all items or information, regardless
    9   of the medium or manner in which it is generated, stored, or maintained (including,
   10   among other things, testimony, transcripts, and tangible things), that are produced
   11   or generated in disclosures or responses to discovery in this matter.
   12            2.7       Expert: a person with specialized knowledge or experience in a matter
   13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   14   an expert witness or as a consultant in this Action.
   15            2.8       “HIGHLY CONFIDENTIAL” Information or Items: information
   16   (regardless of how it is generated, stored or maintained) or tangible things that
   17   qualify as “Confidential,” pursuant to the above definition, and have been
   18   designated as “Highly Confidential,” pursuant to the provisions of this Stipulation
   19   and Protective Order.
   20            2.9       House Counsel: attorneys who are employees of a party to this Action.
   21   House Counsel does not include Outside Counsel of Record or any other outside
   22   counsel.
   23             2.10 Non-Party: any natural person, partnership, corporation, association,
   24   or other legal entity not named as a Party to this action.
   25            2.11 Outside Counsel of Record: attorneys who are not employees of a party
   26   to this Action but are retained to represent or advise a party to this Action and have
   27   appeared in this Action on behalf of that party or are affiliated with a law firm which
   28   has appeared on behalf of that party, and 4includes support staff.
                                                         Case No.: 5:19-cv-02162-CJC-KK
                                         STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 5 of 19 Page ID #:147




    1            2.12 Party: any party to this Action, including all of its officers, directors,
    2   employees, consultants, retained experts, and Outside Counsel of Record (and their
    3   support staffs).
    4            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
    5   Discovery Material in this Action.
    6            2.14 Professional Vendors: persons or entities that provide litigation
    7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
    8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
    9   and their employees and subcontractors.
   10            2.15 Protected Material: any Disclosure or Discovery Material that is
   11   designated as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL”.
   12            2.16 Receiving Party: a Party that receives Disclosure or Discovery
   13   Material from a Producing Party.
   14            2.17 “Personally Identifying Information” means all information that is
   15   provided by Defendants to Plaintiff’s Counsel that identifies or can be used to
   16   identify a particular individual, including without limitation, names, addresses,
   17   phone numbers, email addresses, employee numbers, and social security numbers.
   18   Unless otherwise designated as “Confidential,” Personally Identifying Information
   19   does not include information provided by Defendants regarding Plaintiff or
   20   information that is publicly available.
   21
   22   3.       SCOPE
   23            The protections conferred by this Stipulation and Order cover not only
   24   Protected Material (as defined above), but also (1) any information copied or
   25   extracted from Protected Material; (2) all copies, excerpts summaries, or
   26   compilations of Protected Material; and (3) any testimony, conversations, or
   27   presentations by Parties or their Counsel that might reveal Protected Material.
   28
                                                     5
                                                            Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 6 of 19 Page ID #:148




    1            Any use of Protected Material at trial shall be governed by the orders of the
    2   trial judge, local rules, and other applicable authorities. This Order does not govern
    3   the use of Protected Material at trial.
    4
    5   4.       DURATION
    6            Even after final disposition of this litigation, the confidentiality obligations
    7   imposed by this Order shall remain in effect until a Designating Party agrees
    8   otherwise in writing or a court order otherwise directs. Final disposition shall be
    9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   10   with or without prejudice; and (2) final judgment herein after the completion and
   11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   12   including the time limits for filing any motions or applications for extension of time
   13   pursuant to applicable law.
   14
   15   5.       DESIGNATING PROTECTED MATERIAL
   16            5.1       Exercise of Restraint and Care in Designating Material for Protection.
   17   Each Party or Non-Party that designates information or items for protection under
   18   this Order must take care to limit any such designation to specific material that
   19   qualifies under the appropriate standards. The Designating Party must designate for
   20   protection only those parts of material, documents, items, or oral or written
   21   communications that qualify so that other portions of the material, documents,
   22   items, or communications for which protection is not warranted are not swept
   23   unjustifiably within the ambit of this Order. The Designating Party shall have the
   24   right to designate as “Highly Confidential” only the non-public Documents,
   25   Testimony, or Information that the Designating Party in good faith believes would
   26   create a substantial risk of serious financial or other injury, if Disclosed to another
   27   Party or non-Party, and that such risk cannot be avoided by less restrictive means.
   28            Mass, indiscriminate, or routinized 6designations are prohibited. Designations
                                                            Case No.: 5:19-cv-02162-CJC-KK
                                         STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 7 of 19 Page ID #:149




    1   that are shown to be clearly unjustified or that have been made for an improper
    2   purpose (e.g., to unnecessarily encumber the case development process or to impose
    3   unnecessary expenses and burdens on other parties) may expose the Designating
    4   Party to sanctions.
    5            If it comes to a Designating Party’s attention that information or items that it
    6   designated for protection do not qualify for protection, or for the level of protection
    7   originally indicated, that Designating Party must promptly notify all other Parties
    8   that it is withdrawing the inapplicable designation.
    9            5.2       Manner and Timing of Designations. Except as otherwise provided in
   10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   12   under this Order must be clearly so designated before the material is disclosed or
   13   produced.
   14            Designation in conformity with this Order requires:
   15                      (a) for information in documentary form (e.g., paper or electronic
   16   documents, but excluding transcripts of depositions or other pretrial or trial
   17   proceedings), that the Producing Party affix at a minimum, the legend
   18   “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL”, as appropriate
   19   (hereinafter “CONFIDENTIAL legend”), to each page (and/or file title, if an
   20   electronic record) that contains protected material. If only a portion or portions of
   21   the material on a page qualifies for protection, the Producing Party also must clearly
   22   identify the protected portion(s) (e.g., by making appropriate markings in the
   23   margins).
   24            A Party or Non-Party that makes original documents available for inspection
   25   need not designate them for protection until after the inspecting Party has indicated
   26   which documents it would like copied and produced. During the inspection and
   27   before the designation, all of the material made available for inspection shall be
   28   deemed “CONFIDENTIAL.”               After the7 inspecting Party has identified the
                                                            Case No.: 5:19-cv-02162-CJC-KK
                                        STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 8 of 19 Page ID #:150




    1   documents it wants copied and produced, the Producing Party must determine
    2   which documents, or portions thereof, qualify for protection under this Order. Then,
    3   before producing the specified documents, the Producing Party must affix the
    4   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
    5   portion or portions of the material on a page qualifies for protection, the Producing
    6   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
    7   markings in the margins).
    8                      (b) for testimony given in depositions that the Designating Party
    9   identify the Disclosure or Discovery Material on the record, before the close of the
   10   deposition, all protected testimony.
   11                      (c) for information produced in some form other than documentary and
   12   for any other tangible items, that the Producing Party affix in a prominent place on
   13   the exterior of the container or containers in which the information is stored the
   14   legend “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL,” as pertains. If
   15   only a portion or portions of the information warrants protection, the Producing
   16   Party, to the extent practicable, shall identify the protected portion(s).
   17            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
   18   failure to designate qualified information or items does not, standing alone, waive
   19   the Designating Party’s right to secure protection under this Order for such material.
   20   Upon timely correction of a designation, the Receiving Party must make reasonable
   21   efforts to assure that, going forward, the material is treated in accordance with the
   22   provisions of this Order.
   23   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
   24            6.1       Timing of Challenges.    Any Party or Non-Party may challenge a
   25   designation of confidentiality at any time that is consistent with the Court’s
   26   Scheduling Order. Unless a prompt challenge to a Designating Party’s
   27   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
   28   unnecessary economic burdens, or a significant
                                                8
                                                       disruption or delay of the litigation,
                                                       Case No.: 5:19-cv-02162-CJC-KK
                                         STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 9 of 19 Page ID #:151




    1   a Party does not waive its right to challenge a confidentiality designation by electing
    2   not to mount a challenge promptly after the original designation is disclosed. The
    3   party objecting to the confidentiality designation (the “Challenging Party”) must
    4   notify, in writing, Counsel for the Designating Party of the objected-to materials
    5   and the grounds for the objection.
    6            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
    7   resolution process under Local Rule 37.1, although meet and confer may take place
    8   telephonically and/or via written communications. Consistent with Local Rule 37.1,
    9   the Designating Party must respond within ten (10) days of receiving the written
   10   notice from the Challenging Party as to the objections, indicating if the designation
   11   will be withdrawn; failure to respond within that time (or any extension of time
   12   mutually agreed to) shall result in the designation being removed. If the Designating
   13   Party does not agree to remove the designation or to modify the designation in a
   14   manner that is mutually satisfactory, then the Parties shall submit a joint stipulation,
   15   as discussed in Section 6.3, below.
   16            6.3       Joint Stipulation. In the event the meet and confer process results in an
   17   impasse, the Parties must submit the matter to the Court by way of a joint
   18   stipulation, pursuant to Local Rule 37-2, as a motion for protective order to retain
   19   the Designation. The Designating Party shall submit its portion of the Joint
   20   Stipulation to the Challenging Party within twenty-one (21) days of the initial notice
   21   of challenge or within seven (7) days following the Parties’ agreement that the meet
   22   and confer process will not resolve their dispute, whichever is earlier, and have a
   23   hearing set for the nearest available and timely hearing date as soon as practicable.
   24   Each such motion must be accompanied by a competent declaration affirming that
   25   the movant has complied with the meet and confer requirements imposed in the
   26   preceding paragraph. Failure by the Designating Party to make such a motion
   27   including the required declaration within 21 days shall automatically waive the
   28   confidentiality designation for each challenged
                                                  9
                                                        designation.
                                                        Case No.: 5:19-cv-02162-CJC-KK
                                         STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 10 of 19 Page ID #:152




    1            6.4       The burden of persuasion in any such challenge proceeding shall be on
    2   the Designating Party. Frivolous challenges, and those made for an improper
    3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    4   parties) may expose the Challenging Party to sanctions. Unless the Designating
    5   Party has waived or withdrawn the confidentiality designation, all parties shall
    6   continue to afford the material in question the level of protection to which it is
    7   entitled under the Producing Party’s designation until the Court rules on the
    8   challenge. If the Designating Party does not comply with the timing of filing
    9   provisions herein to maintain the Designation by responding to the challenge and
   10   seeking judicial intervention in a timely fashion, the Designation of the materials
   11   specifically challenged shall be automatically waived.
   12
   13   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
   14            7.1       Basic Principles. A Receiving Party may use Protected Material that is
   15   disclosed or produced by another Party or by a Non-Party in connection with this
   16   Action only for prosecuting, defending, or attempting to settle this Action. Such
   17   Protected Material may be disclosed only to the categories of persons and under the
   18   conditions described in this Order. When the Action has been terminated, a
   19   Receiving Party must comply with the provisions of section 13 below (FINAL
   20   DISPOSITION).
   21            Protected Material must be stored and maintained by a Receiving Party at a
   22   location and in a secure manner that ensures that access is limited to the persons
   23   authorized under this Order.
   24            7.2       Disclosure of “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL”
   25   Information or Items.
   26            (a) Unless otherwise ordered by the court or permitted in writing by the
   27   Designating Party, a Receiving Party may disclose any information or item
   28   designated “CONFIDENTIAL” only to: 10
                                                              Case No.: 5:19-cv-02162-CJC-KK
                                         STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 11 of 19 Page ID #:153




    1            (1) the Receiving Party’s Outside Counsel of Record in this Action, as well
    2   as employees of said Outside Counsel of Record to whom it is reasonably necessary
    3   to disclose the information for this Action;
    4            (2) the officers, directors, and employees (including House Counsel) of the
    5   Receiving Party to whom disclosure is reasonably necessary for this Action;
    6            (3) Experts (as defined in this Order) and consultants of the Receiving Party
    7   to whom disclosure is reasonably necessary for this Action and who have signed
    8   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9            (4) the court and its personnel;
   10            (5) court reporters and their staff;
   11            (6) professional jury or trial consultants, mock jurors, and Professional
   12   Vendors to whom disclosure is reasonably necessary for this Action and who have
   13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14            (7) the author or recipient of a document containing the information or a
   15   custodian or other person who otherwise possessed or knew the information;
   16            (8) during their depositions, witnesses, and attorneys for witnesses, in the
   17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   19   will not be permitted to keep any confidential information unless they sign
   20   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   21   agreed by the Designating Party or ordered by the court. Pages of transcribed
   22   deposition testimony or exhibits to depositions that reveal Protected Material may
   23   be separately bound by the court reporter and may not be disclosed to anyone except
   24   as permitted under this Stipulated Protective Order;
   25            (9) any mediator or settlement officer, and their supporting personnel
   26   mutually agreed upon by any of the parties engaged in settlement discussions; and
   27            (10) any other person or entity that the Designating Party agrees to in writing.
   28            (b) Unless otherwise ordered by 11
                                                 the court or permitted in writing by the
                                                       Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 12 of 19 Page ID #:154




    1   Designating Party, a Receiving Party may disclose any information or item
    2   designated “HIGHLY CONFIDENTIAL” only to:
    3            (1)       trial Counsel for the Parties, their partners and associates, and staff
    4   and supporting personnel of such attorneys, such as paralegal assistants,
    5   secretarial, stenographic and clerical employees and contractors, and outside
    6   copying services, who are working on this Proceeding (or any further proceedings
    7   herein) under the direction of such attorneys and to whom it is necessary that the
    8   Highly Confidential Materials be Disclosed for purposes of this Proceeding. Such
    9   employees, assistants, contractors and agents to whom such access is permitted
   10   and/or Disclosure is made shall, prior to such access or Disclosure, be advised of,
   11   and become subject to, the provisions of this Protective Order. “Trial Counsel,”
   12   for purposes of this Paragraph, shall mean outside retained counsel and shall not
   13   include in-house counsel to the undersigned Parties and the paralegal, clerical and
   14   secretarial staff employed by such in-house counsel;
   15            (2) experts (as defined in this Order) and consultants of the Receiving Party
   16   to whom disclosure is reasonably necessary for this Action and who have signed
   17   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   18            (3) the author or recipient of a document containing the information or a
   19   custodian or other person who otherwise possessed or knew the information, but
   20   only to the extent of that person’s prior familiarity with the Highly Confidential
   21   Information;
   22            (4) court reporters and their staff;
   23            (5) the Court and its personnel; and
   24   (6) any other person or entity that the Designating Party agrees to in writing.
   25
   26   8.       Protection and Use of Personally Identifying Information.
   27            (a) At all times, Receiving Party will have, and will maintain for as long as
   28   they access, process, store or transmit
                                            12 Personally Identifying Information,
                                                  Case No.: 5:19-cv-02162-CJC-KK
                                          STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 13 of 19 Page ID #:155




    1   comprehensive information security protocols that comply with applicable law and
    2   industry best practices. The security protocols will apply to all locations, systems,
    3   devices and equipment used by Receiving Party’s Counsel to access, process, store,
    4   or transmit Personally Identifying Information (“Receiving Party’s Counsel’s
    5   Systems”), and will include security controls that prevent unauthorized access to,
    6   disclosure of, loss of, or use of the Receiving Party’s Counsel’s Systems and the
    7
        Personally Identifying Information that those Receiving Party’s Counsel’s Systems
    8
        process, store, or transmit. Receiving Party’s Counsel will also be responsible for
    9
        ensuring that any vendors, subcontractors, or third parties retained by Receiving
   10
        Party or Receiving Party’s Counsel that have access to any Personally Identifying
   11
        Information have security protocols that meet the same requirements as set forth in
   12
        this paragraph.
   13
                 Receiving Party’s Counsel further agrees that Personally Identifying
   14
        Information will be used only for purposes of this Proceeding and will not be
   15
        disseminated to anyone not necessary to the prosecution of this case.
   16
   17
        9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   18
        IN OTHER LITIGATION
   19
                 If a Party is served with a subpoena or a court order issued in other litigation
   20
        that compels disclosure of any information or items designated in this Action as
   21
        “CONFIDENTIAL,” that Party must:
   22
                           (a) promptly notify in writing the Designating Party. Such notification
   23
        shall include a copy of the subpoena or court order;
   24
                           (b) promptly notify in writing the party who caused the subpoena or
   25
        order to issue in the other litigation that some or all of the material covered by the
   26
        subpoena or order is subject to this Protective Order. Such notification shall include
   27
        a copy of this Stipulated Protective Order; and
   28
                                                       13
                                                              Case No.: 5:19-cv-02162-CJC-KK
                                         STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 14 of 19 Page ID #:156




    1                      (c) cooperate with respect to all reasonable procedures sought to be
    2   pursued by the Designating Party whose Protected Material may be affected.
    3            If the Designating Party timely seeks a protective order, the Party served with
    4   the subpoena or court order shall not produce any information designated in this
    5   action as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL” before a
    6   determination by the court from which the subpoena or order issued, unless the
    7   Party has obtained the Designating Party’s permission. The Designating Party shall
    8   bear the burden and expense of seeking protection in that court of its confidential
    9   material and nothing in these provisions should be construed as authorizing or
   10   encouraging a Receiving Party in this Action to disobey a lawful directive from
   11   another court.
   12
   13   10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   14   PRODUCED IN THIS LITIGATION
   15                      (a) The terms of this Order are applicable to information produced by
   16   a Non-Party in this Action and designated as “CONFIDENTIAL” and/or “HIGHLY
   17   CONFIDENTAL.” Such information produced by Non-Parties in connection with
   18   this litigation is protected by the remedies and relief provided by this Order.
   19   Nothing in these provisions should be construed as prohibiting a Non-Party from
   20   seeking additional protections.
   21                      (b) In the event that a Party is required, by a valid discovery request,
   22   to produce a Non-Party’s confidential information in its possession, and the Party
   23   is subject to an agreement with the Non-Party not to produce the Non-Party’s
   24   confidential information, then the Party shall:
   25                                  (1) promptly notify in writing the Requesting Party and the Non-
   26   Party that some or all of the information requested is subject to a confidentiality
   27   agreement with a Non-Party;
   28
                                                            14
                                                                   Case No.: 5:19-cv-02162-CJC-KK
                                              STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 15 of 19 Page ID #:157




    1                                  (2) promptly provide the Non-Party with a copy of the
    2   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
    3   reasonably specific description of the information requested; and
    4                                  (3) make the information requested available for inspection by
    5   the Non-Party, if requested.
    6                      (c) If the Non-Party fails to seek a protective order from this court
    7   within 14 days of receiving the notice and accompanying information, the
    8   Receiving Party may produce the Non-Party’s confidential information responsive
    9   to the discovery request. If the Non-Party timely seeks a protective order, the
   10   Receiving Party shall not produce any information in its possession or control that
   11   is subject to the confidentiality agreement with the Non-Party before a
   12   determination by the court. Absent a court order to the contrary, the Non-Party shall
   13   bear the burden and expense of seeking protection in this court of its Protected
   14   Material.
   15
   16   11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   18   Protected Material to any person or in any circumstance not authorized under this
   19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
   22   or persons to whom unauthorized disclosures were made of all the terms of this
   23   Order, and (d) request such person or persons to execute the “Acknowledgment and
   24   Agreement to Be Bound” that is attached hereto as Exhibit A.
   25
   26
   27
   28
                                                           15
                                                                   Case No.: 5:19-cv-02162-CJC-KK
                                              STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 16 of 19 Page ID #:158




    1   12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    2   PROTECTED MATERIAL
    3            When a Producing Party gives notice to Receiving Parties that certain
    4   inadvertently produced material is subject to a claim of privilege or other protection,
    5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
    7   procedure may be established in an e-discovery order that provides for production
    8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
    9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
   10   communication or information covered by the attorney-client privilege or work
   11   product protection, the parties may incorporate their agreement in the stipulated
   12   protective order submitted to the court.
   13
   14   13.      MISCELLANEOUS
   15            13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   16   person to seek its modification by the Court in the future.
   17            13.2 Right to Assert Other Objections. By stipulating to the entry of this
   18   Protective Order, no Party waives any right it otherwise would have to object to
   19   disclosing or producing any information or item on any ground not addressed in this
   20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   21   ground to use in evidence of any of the material covered by this Protective Order.
   22            13.3 Filing Protected Material. The Parties further acknowledge that this
   23   Stipulated Protective Order does not entitle them to file confidential information
   24   under seal. A Party that seeks to file under seal any Protected Material must comply
   25   with Civil Local Rule 79-5. Protected Material may only be filed under seal
   26   pursuant to a court order authorizing the sealing of the specific Protected Material
   27   at issue. If a Party's request to file Protected Material under seal is denied by the
   28
                                                   16
                                                          Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 17 of 19 Page ID #:159




    1   court, then the Receiving Party may file the information in the public record unless
    2   otherwise instructed by the court.
    3
    4   14.      FINAL DISPOSITION
    5            After the final disposition of this Action, as defined in paragraph 4, within 60
    6   days of a written request by the Designating Party, each Receiving Party must return
    7   all Protected Material to the Producing Party or destroy such material. As used in
    8   this subdivision, “all Protected Material” includes all copies, abstracts,
    9   compilations, summaries, and any other format reproducing or capturing any of the
   10   Protected Material. Whether the Protected Material is returned or destroyed, the
   11   Receiving Party must submit a written certification to the Producing Party (and, if
   12   not the same person or entity, to the Designating Party) by the 60 day deadline that
   13   (1) identifies (by category, where appropriate) all the Protected Material that was
   14   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   15   copies, abstracts, compilations, summaries or any other format reproducing or
   16   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   17   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   18   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   19   and trial exhibits, expert reports, attorney work product, and consultant and expert
   20   work product, even if such materials contain Protected Material. Any such archival
   21   copies that contain or constitute Protected Material remain subject to this Protective
   22   Order as set forth in Section 4 (DURATION).
   23   15.      Any knowing violation of this Order may be punished by any and all
   24   appropriate measures including, without limitation, contempt proceedings and/or
   25   monetary sanctions.
   26
   27   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   28
                                                    17
                                                            Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 18 of 19 Page ID #:160




    1   DATED: May 26, 2020                         Respectfully submitted,
    2                                               MIZRAHI LAW, APC
    3
    4                                               By: /s/ Ramit Mizrahi
                                                       Ramit Mizrahi
    5                                                  Attorneys for Plaintiff,
                                                       Veronica Briscoe
    6
        DATED: May 26, 2020                         LITTLER MENDELSON, P.C.
    7
    8
                                                    By: /s/ Alexandria M. Witte
    9
                                                      BRANDIE N. CHARLES
   10                                                 ALEXANDRIA M. WITTE
                                                      Attorneys for Defendants, TradeRev
   11                                                 USA, LLC, KAR Auction Services,
                                                      Inc., and ADESA California, LLC
   12
   13
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   14
   15
        DATED: May 27, 2020
   16
                                           ________________________________________
   17                                      Hon. Kenly Kiya Kato
                                           United States Magistrate Judge
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    18
                                                            Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
Case 5:19-cv-02162-CJC-KK Document 18 Filed 05/27/20 Page 19 of 19 Page ID #:161




    1
                                               EXHIBIT A

    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3   I,                                [print or type full name], of

    4   [print or type full address], declare under penalty of perjury that I have read in
    5   its entirety and understand the Stipulated Protective Order that was issued by
    6   the United States District Court for the Central District of California on
    7   _______________ in the case of Briscoe v TradeRev USA, LLC, et al, Case No.:
    8   5:19-cv-02162-CJC-KK. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any
   13
        person or entity except in strict compliance with the provisions of this Order.
   14
        I further agree to submit to the jurisdiction of the United States District Court for
   15
        the Central District of California for the purpose of enforcing the terms of this
   16
        Stipulated Protective Order, even if such enforcement proceedings occur after
   17
        termination of this action. I hereby appoint                                      [print
   18
        or type full name] of                                                           [print
   19
        or type full address and telephone number] as my California agent for service of
   20
        process in connection with this action or any proceedings related to enforcement
   21
   22   of this Stipulated Protective Order.

   23   Date: ________________________
   24   City and State where sworn and signed: ______________________
   25
   26   Printed name:
   27
   28   Signature:                                  19
                                                            Case No.: 5:19-cv-02162-CJC-KK
                                       STIPULATED PROTECTIVE ORDER
        4830-9912-4669.1 068061.1050
